Judgment, Supreme Court, Bronx County (Levy, J., at hearing, trial and sentence), rendered November 10, 1988, convicting defendant of criminal possession of a controlled substance in the fourth degree and sentencing him to a prison term of three to six years, unanimously affirmed.
In response to a radio run concerning possible narcotics activity, a police officer approached 196th Street and Marion Avenue in Bronx County and observed defendant placing a brown paper bag over the front wheel of a parked car in a manner consistent with the radio call. The officer’s inquiry as to whether defendant owned the car, was proper absent Miranda warnings, as defendant was not in custody (People v McIntyre, 138 AD2d 634), and the questioning was designed to clarify the situation, not to elicit an incriminating statement (People v Huffman, 41 NY2d 29). Statements later made by defendant en route to the precinct were clearly spontaneous. Concur—Rosenberger, J. P., Kupferman, Kassal and Rubin, JJ.